PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/730,929
Filing Date: 30 Dec 2019
Appellant(s): Young, Kevin, Rhett



__________________
Tomas Friend
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/3/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 14 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sumrall et al., U.S. Patent No. 5,775,022 (hereinafter Sumrall).
Claims 1-3, 5-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Bill, U.S. Patent Application Publication No. 2009/0272020 A1, and Caccamo, U.S. Patent No. 3,768,192.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Bill, Caccamo, and Solomon, U.S. Patent No. 6,339,894.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Bill, Caccamo, and Jong et al., U.S. Patent No. 7,690,146 B2 (hereinafter Jong).
(2) Response to Argument
	As a preliminary matter, Appellant does not present arguments directed to independent claim 14, nor are the arguments presented in the Appeal Brief related to features found in claim 14 or the prior art anticipation rejection of claim 14. Accordingly, the Examiner’s anticipation rejection of claim 14 should be sustained.
Appellant argues that “[t]he rejection [of claim 1] is based on an overly broad interpretation of a ‘frame’ recited in claim 1 and an incorrect interpretation of Bill.” Rem. 4. Specifically, Appellant contends that its frame “provide[s] attachment to the keel of a static decoy.” Id. at 5 (citing Spec.). Appellant further argues that Bill’s “body 5 acts as a housing or frame that serves to hold [the] rest of the parts together. The Examiner, however, cites multiple components that are attached to the body 5 as a frame in contradiction to structural and functional properties associated with a frame or housing adapted to receive a keel of a decoy.” Rem. 5.
	Appellant’s arguments are unpersuasive for the following reasons.
	The Examiner has found that Bill’s “everything except 5” in figure 5 maps to the claimed “a frame.” Final Act. 8. Figure 4 of Bill, annotated below to provide boxes around the structural elements the Examiner has found to be “a frame,” illustrates an exploded view of his decoy assembly. See Bill at paragraph [0011].
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    582
    535
    media_image2.png
    Greyscale

	While figure 4, above, illustrates an exploded view of the frame, figure 3 of Bill, below (left), illustrates a cross-sectional view of the decoy assembly with the frame assembled and attached to a decoy (5). See Bill at paragraph [0010]. For comparison, Appellant’s figure 1, illustrating an embodiment of a motion attachment device with a decoy received into the device, is also reproduced below (right). See Spec. at page 3, “Brief Description of the Drawings.”

    PNG
    media_image3.png
    221
    267
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    497
    664
    media_image4.png
    Greyscale

Figure 3 of Bill, above left, depicts the frame when assembled to a decoy. Figure 1 of Appellant’s invention, above right, depicts the frame when assembled to a decoy. 
Appellant contends that “[o]ne primary function of the frame or housing 25 in every embodiment disclosed in the specification is to provide attachment to the keel of a static decoy.” Rem. 5 (citations omitted). Notably, however, claim 1 is directed to “[a] motion attachment device” and does not positively require either a keel or a decoy. See Claim 1 (“configured to receive;” “for reversibly securing” (emphases added)). Furthermore, the plain meaning of “a frame,” consistent with Appellant’s use of the term in the Specification, refers to “the underlying constructional system or structure that gives shape or strength.” See Merriam-Webster Dictionary definition of “frame.” Accordingly, Bill’s structure forms “a frame” of “[a] motion attachment device,” because it forms an underlying constructional system or structure which gives the claimed motion attachment device its strength and shape. See Bill at figure 3, supra. Appellant’s argument that Bill’s body 5, i.e., Bill’s decoy, “serves to hold [the] rest of the parts together,” is unpersuasive to show that Bill’s “everything except 5” is not “a frame,” i.e., an underlying constructional system or structure, of “[a] motion attachment device.” See 
Appellant avers that “[t]he Examiner, however, cites multiple components that are attached to the body 5 as a frame.” Rem. 5. However, a broadest reasonable construction of “a frame” does not prevent multiple components from together forming “a frame.”
Appellant argues that the rejection relies on improper hindsight, because “[t]he rejection improperly and arbitrarily divides the components of Bill’s bobbing waterfowl decoy into a molded HDPE polyethylene decoy body 5 [0016] and a nonexistent ‘frame.’” Rem. 5-6 (emphasis omitted).
Appellant’s argument is unpersuasive, at least because the Examiner has articulated a rationale with reasoned underpinning for combining the teachings of Bill and Caccamo in a manner that would render Appellant’s claimed invention obvious. Appellant attacks the Examiner’s findings with respect to Bill to argue impermissible hindsight, but ignores that factual findings are not indicative of alleged hindsight, which instead relates to the legal conclusion of obviousness.
Furthermore, Appellant’s argument that Bill lacks “a frame,” is unpersuasive for the reasons discussed above.
Appellant contends that “Caccamo is cited as teaching that it was known in the art for ‘the device’ to comprise a slot configured to receive a keel of the decoy and securing means for reversibly securing the keel of the decoy in the slot. The rejection does not explicitly state what ‘the device’ is. Appellant believes that [ ] ‘the device’ can only mean Caccamo’s device. Whether Caccamo’s device teaches comprising a slot configured to receive a keel or securing means for reversibly securing the keel of the decoy in the slot is irrelevant because the rejection relies upon modifying Bill’s device, not Caccamo’s device.” Rem. 7.
Appellant’s argument, as best understood, is not persuasive. In particular, the Final Rejection sets forth: “Caccamo, similarly directed to a motion attachment device for use with a waterfowl decoy (D; see, e.g., 1:11-14), teaches that it is known in the art for the device to comprise: a frame (10) comprising a slot (slot formed by interior of 15) configured to receive a keel (R) of the of the decoy (see figure 2 and 4 and 3:6-22); securing means (15 is a clamp, which is a ‘securing means’ as disclosed by the Specification) for reversibly securing the keel of the decoy in the slot (see id.).” Final Act. 8. The phrase, “Caccamo, similarly directed to a motion attachment device for use with a waterfowl decoy…, teaches that it is known in the art for the device to comprise,” makes clear that “the device” is referring to Caccamo’s device. Id.
Appellant’s contention that “[w]hether Caccamo’s device teaches comprising a slot configured to receive a keel or securing means for reversibly securing the keel of the decoy in the slot is irrelevant,” is unpersuasive, because the Examiner has relied upon such findings in Caccamo when combining the teachings of Bill and Caccamo. See Rem. 7; Final Act. 8-9. Notably, Appellant does not argue that the Examiner’s findings with respect to Caccamo are in error.
Appellant argues that, “[t]he rejection does not articulate where the slot would have been to allow ‘everything except 5’ to receive a keel in such a way that the frame would have been functional or encompassed by claim 1.” Rem. 8 (emphasis omitted).
See claim 1. While the claimed slot is “configured to receive a keel of the decoy,” the slot is not recited as being in any particular location with respect to the frame. Instead, the claim requires merely “a frame comprising a slot.”
To the extent that Appellant has proffered a bodily incorporation argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, the Examiner has found, and Appellant has not contested, that Caccamo teaches “a frame (10) comprising a slot (slot formed by interior of 15) configured to receive a keel (R) of the of the decoy (see figure 2 and 4 and 3:6-22).” Final Act. 8. The Examiner has determined that it would have been obvious to an ordinarily skilled artisan at the time of Appellant’s invention to combine the teachings of Bill and Caccamo to have the motion attachment device comprise a frame comprising a slot configured to receive a keel of a decoy, “in order to enable use of the [motion attachment] device with a conventional, existing decoy having a keel.” Id. at 9 (citing Caccamo at Abstract, 1:47-50, and 2:41-52). Notably, Appellant does not argue that the Examiner’s rationale to combine the teachings of Bill and Caccamo is in error.
Appellant avers that “[o]ne of ordinary skill in the art would not reasonably have been motivated to provide ‘everything except 5’ in [Bill’s] Fig. 4 with a slot to receive a keel of a conventional decoy because portions of ‘everything except 5’ pass through the head and neck of a decoy and are already securely fastened to the decoy body 5. The ‘everything except 5’ components require potions of decoy’s body 5 to house the motor and drivetrain that make it work. Consequently, one of ordinary skill would have been required to completely reconfigure Bill[ ]…and would have rendered Bill’s decoy unusable for its intended purpose.” Rem. 9.
Appellant’s argument is unpersuasive, at least because, as noted extensively above, a keel and a decoy are not positively recited in claim 1. Instead, the claim is directed to “[a] motion attachment device.” Accordingly, Appellant’s contention that portions of Bill’s frame “are already securely fastened to the decoy body 5,” is unpersuasive, because the claim is directed to the motion attachment device, not a decoy having the motion attachment device. Similarly, the decoy body (5) of Bill is not alleged by the Examiner to be a part of the claimed “motion attachment device” or “frame.” See Final Act. 8.
Even assuming arguendo that a waterfowl decoy having a motion attachment device is required by claim 1, Appellant’s contention that Bill would require significant reconfiguration to be modified by Caccamo, is still not persuasive. In particular, a top distal portion of Bill’s strut (136), once assembled to a decoy, corresponds to the conventional location of a decoy keel. See Bill at figure 3, supra; see also Caccamo at figures 1 and 4. Accordingly, only the strut would be bodily modified to have a slot, as See Rem. 9.
Nevertheless, a waterfowl decoy having a motion attachment device is not required by claim 1, and an ordinarily skilled artisan at the time of Appellant’s invention would have found it obvious to modify the motion attachment device and frame of Bill to be usable with conventional decoys, as taught by Caccamo and set forth in the Final Rejection, to allow for interchangeability of decoys and use with any number of conventional waterfowl decoys. See Caccamo Abstract, 1:47-50, and 2:41-52. Bill alone teaches a motion attachment device which is not exchangeable for use with other decoys, and combining the teachings of Bill and Caccamo allows for the ability to use the motion attachment device with other conventional decoys, as desired depending on type of prey or an environment in which the decoy is to be used.
Appellant argues that “[o]ne of ordinary skill in the art would not reasonably have been motivated to modify Bill’s mechanically animated decoy based on an invention made to animate a conventional decoy….[Bill] provides an electrically powered, mechanical decoy while [Caccamo] provides a way to animate a static decoy.” Rem. 9.
Appellant’s argument is untethered from the claim language, which requires only “[a] motion attachment device,” rather than a decoy. Thus, Appellant’s argument is unpersuasive because it is not commensurate with the scope of claim 1, which does not require a decoy. Moreover, Appellant does not provide evidence as to why it would not have been obvious to an ordinarily skilled artisan at the time of Appellant’s invention to modify the frame of Bill to comprise a slot as claimed and taught by Caccamo to 
Furthermore, to the extent Appellant contends that Bill or Caccamo is not analogous to Appellant’s invention, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Bill and Caccamo are in the field of Appellant’s endeavor, which is “a device for attachment to a waterfowl decoy, and associated method, to impart a realistic movement to the combined attachment and decoy.” Spec. at page 1, “Field of the Invention.” Specifically, Bill is directed to “a waterfowl decoy that generates both movement and water agitation that mimic the actions of live waterfowl.” Bill at paragraph [0002]. Bill describes his invention as a decoy comprising a waterproof body having a slot “for attachment” of electronics and a flange “for attachment” of a drivetrain. Id. at paragraph [0006]. Similarly, Caccamo is directed to “means for mounting such [waterfowl and the like] decoys in a manner to achieve animation thereof during use.” Caccamo at 1:11-14. Accordingly, both Bill and Caccamo are precisely in the field of Appellant’s endeavor.
Appellant argues, regarding claim 6, that “there appears to be no way of configuring the entire combination of elements comprising ‘everything except 5’ in such a way that ‘everything except 5’ comprises a hinge allowing two parts of ‘everything except 5’ contacting the keel of a static decoy to move relative to one another and thereby change the shape and size of a slot in ‘everything except 5.’” Rem. 10 (emphases omitted).
Appellant’s argument amounts to hyperbole, because as discussed above, even were a bodily incorporation of the slot of Caccamo into the frame of Bill effectuated, only the strut (136) of Bill need be modified to have the slot. Appellant does not explain why “the entire combination of elements” of the frame of Bill would need to be modified. See Rem. 10. Nor does Appellant explain why, beyond “[g]iven the structure of ‘everything except 5,’” there would be no way to reconfigure Bill, as allegedly required. Id. Appellant’s contention that Bill cannot be modified as articulated in the Final Rejection, has a misplaced reliance on the decoy of Bill, rather than the motion attachment device of Bill.
Furthermore, as discussed above, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Appellant does not argue that the Examiner’s rationale to modify Bill in view of the teachings of Caccamo would not have resulted in the articulated benefit.
Appellant further argues, regarding claim 6, that “[t]he rejection does not describe a structure resulting from the modification.” Rem. 10.
Appellant’s contention is unpersuasive, at least because the rejection needed not describe any particular structure beyond those required by the claimed features. Appellant’s argument amounts to a requirement that the Examiner describe a bodily incorporated visualization of the modification, which is not required for an obviousness 
For the foregoing reasons, the Examiner’s obviousness rejection of claim 1, and claims 2-13 and 17 depending therefrom, should be sustained.

Respectfully submitted,
/LISA L TSANG/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
Conferees:
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        
/JAMES M DOLAK/Primary Examiner, Art Unit 3618                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.